G. H. A. KUNST, Judge.
On May 30,1944, while claimant’s car was standing on Clear Fork road about four miles east of Clear creek in Raleigh county, West Virginia, having been stopped by a flagman and claimant admonished for driving past a “workmen working” sign, at a speed of about thirty miles an hour, having passed respondent’s truck 1038-1 loaded with stone, the truck backed into car causing damage to car estimated at $20.00 for which claim is made.
Respondent recommends and the attorney general approves its payment.
An award of twenty dollars ($20.00) is made to claimant.